         Case 4:18-cv-05393-DMR Document 72 Filed 11/14/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                      CIVIL LAW AND MOTION MINUTE ORDER

Date: 11/14/2019                Time: 1:05-1:15               Judge: DONNA M. RYU
Case No.: 4:18-cv-05393-DMR     Case Name: Jane Doe v. Stuart Dinnis

For Plaintiff:
Lori Andrus

For Defendant: No Appearance

Deputy Clerk: Ivy Lerma Garcia                        FTR: 1:05-1:15


                                       PROCEEDINGS

   1. Plaintiff’s motion for default judgment against Defendant [Docket No. 42]
      By 12/5/2019, Plaintiff shall file an amended complaint that includes allegations
      regarding the citizenship of the parties and amended administrative motions to seal that
      are narrowly tailored to seek sealing only of sealable material, in accordance with Civil
      Local Rule 79-5. Plaintiff shall also submit briefing addressing whether her claim for
      front and back pay accounts for any recovery from the Airline Defendants.



Order to be prepared by:
( )   Plaintiff               ( )      Defendant             ( )      Court


cc: Chambers
